 



Exhibit 10.50

          ***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

     
 
  Tarcanta, Inc.
 
  2110 Rutherford Road
 
  Carlsbad, CA 92008
 
  USA

CIMAB S.A.
Calle 206, No. 1926, e/19 y 21
Atabey, Playa
Cuidad de La Habana
Cuba
Attn. Norkis Arteaga Morales
YM Biosciences, Inc.
5045 Orbitor Drive
Building 11, Suite 400
Mississauga, Ontario
Canada L4W 4Y4
CIMYM Biosciences, Inc.
5045 Orbitor Drive
Building 11, Suite 400
Mississauga, Ontario
Canada L4W 4Y4
October 6, 2006
TGF-a/ HER-1 Vaccine License, Development, Manufacturing and Supply Agreement by
and between Tarcanta, Inc., Tarcanta Ltd., (together, “Tarcanta”), CIMAB S.A.
(“CIMAB”), YM Biosciences, Inc. and CIMYM, Inc. dated July 13, 2004 (the “TGF
/HER-1 Agreement”)
Dear Madams and Sirs:
     This letter amends certain provisions of the TGF Agreement. Except as
otherwise set forth herein, the TGF Agreement remains in full force and effect.
     1. Tarcanta, Inc. (acting through its parent company Micromet, Inc.) and
CIMAB will prepare a partnering package for non-confidential disclosures and for
confidential disclosures to be used in Tarcanta’s efforts to find a new partner
as set forth in paragraph 2 below. Nothing in this letter or in the use of the
term “partner” amends the TGF /HER-1 Agreement so as to allow any party to enter
relationships or agreements that are in violation of the TGF /HER-1 Agreement as
in effect prior to the execution of this letter. No confidential disclosures
will be made unless the receiving party has executed a confidentiality agreement
substantially in the form attached hereto.

1.



--------------------------------------------------------------------------------



 



     2. Tarcanta, Inc. (acting through its parent company Micromet, Inc.) will
take the lead in identifying potential partners and conducting discussions and
negotiations regarding a potential agreement under which a new partner obtains
the rights to develop and commercialize products pursuant the TGF /HER-1
Agreement. Tarcanta, Inc. will use commercially reasonable efforts to find a
mutually acceptable new partner. The terms of any agreement with a new partner
will not violate any of the requirements set forth in the TGF /HER-1 Agreement.
     3. CIMAB will support the aforesaid partnering efforts by reasonably making
available its staff and staff from the Centro de Inmunologia Molecular for
presentations to potential partners and for due diligence activities by
potential partners, with each side bearing its own costs except for travel and
lodging expenses for CIMAB and CIM staff for travel outside of Cuba, which costs
will be born by Tarcanta.
     4. If one or more potential partners have been identified and negotiations
on a term sheet or agreement are ongoing by December 31, 2006, the parties will
attempt to complete such negotiations as soon as practicable and effect the
transfer of the programs to the new partner subject to any approvals or consents
required by the Office of Foreign Assets Control of the US Department of the
Treasury. If no agreement with a new partner has been executed and no such
negotiations are ongoing by December 31, 2006, the parties will discuss how best
to transfer all data and information related to the research and clinical
development programs, to the extent permitted under the license issued by the US
Office for Foreign Assets Control or applicable law or regulation, back to
CIMAB, and the TGF /HER-1 Agreement will terminate as of December 31, 2006,
subject to the provisions of Articles 12.6, 12.7 and 12.8 of the TGF /HER-1
Agreement, unless the parties agree in writing to extend the term of the TGF
/HER-1 Agreement. Upon termination, Tarcanta Inc. agrees to use best efforts to
instruct patent attorney (i) to transfer all patents and patent applications
related to or embracing technology licensed under the TGF/HER-1 Agreement to
CIMAB, and (ii) to promptly execute all documents, including assignment
documents, to accomplish such transfer, to the extent permitted under the
license issued by the US Office for Foreign Assets Control or applicable law or
regulation.
     5. The parties acknowledge and agree that the obligations of Tarcanta, Inc.
and Tarcanta Ltd. to develop and market products under the TGF /HER-1 Agreement
are replaced by the obligation to undertake the business development activities
described in paragraphs 1 and 2 of this letter. Without limiting the generality
of the foregoing, CIMAB, Tarcanta, Inc. and Tarcanta Ltd. will have no further
obligations under Article 3 (except Sections 3.9 and 3.10), Article 4, and
Section 9.2(g) and 9.3(b) of the TGF /HER-1 Agreement, and CIMAB will not have
the right to terminate the TGF /HER-1 Agreement pursuant to Section 12.4 of the
TGF /HER-1 Agreement, during the period of [***] from the execution of this
letter, unless the parties agree in writing to extend the aforementioned period.
     6. The parties acknowledge and agree that Tarcanta, Inc. and Tarcanta Ltd.
will have no further obligations to make payments to the other parties under the
TGF /HER-1 Agreement, unless and until Tarcanta, Inc. and Tarcanta Ltd. have
entered into a sublicense agreement as contemplated in Section 2.3 of the TGF
/HER-1 Agreement, in which case Tarcanta, Inc. or
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2.



--------------------------------------------------------------------------------



 



Tarcanta Ltd. will make the applicable payments set forth in Article 5 of the
TGF /HER-1 Agreement due in connection with the execution of such sublicense
agreement and the development and commercialization of the products pursuant to
the TGF /HER-1 Agreement by the applicable sublicensee. If neither a sublicense
is entered, nor the TGF /HER-1 Agreement terminated, by June 13, 2007, the
obligations to make payments set forth in Article 5 of the TGF Agreement will
remain in effect.
     7. CIMAB S.A. hereby withdraws any allegations of breach of contract by
Tarcanta, Inc. and Tarcanta Ltd., without prejudice to reassertion of same if
Tarcanta fails to perform its obligations herein. Without limiting the
generality of the foregoing, CIMAB acknowledges and agrees that by performing
their obligations herein Tarcanta, Inc. and Tarcanta Ltd. will have cured any
potential breaches of the TGF /HER-1 Agreement alleged in letters from CIMAB on
January 13, 2006 and April 21, 2006, and that Tarcanta, Inc. and Tarcanta Ltd.
are licensees in good standing and in full compliance with their obligations
under the TGF /HER-1 Agreement. The previous is without prejudice to CIMAB’s
ability and right to put Tarcanta Inc. and Tarcanta, Ltd. on notice of currently
unknown or future breaches of the provisions herein or the TGF /HER-1 Agreement,
or to seek redress thereof, with such disputes to be governed by Article 14 of
the TGF /HER-1 Agreement.
     8. Tarcanta, Inc., and Tarcanta Ltd. specifically waive and withdraw any
allegations of breach of the TGF /HER-1 Agreement by CIMAB that are known to
Tarcanta, Inc., Tarcanta, Ltd. or any of their affiliates as of the date of this
letter. The previous is without prejudice to their ability and right to put
CIMAB on notice of currently unknown or future breaches of the provisions of
this letter or the TGF /HER-1 Agreement, or to seek redress thereof, with such
disputes to be governed by Article 14 of the TGF /HER-1 Agreement.
     Please confirm your agreement with the above provisions by signing and
returning an original copy of this letter to the undersigned.
Sincerely,

     
Tarcanta, Inc.
  Tarcanta Ltd.
 
   
By: /s/ Christian Itin
  By: /s/ Christian Itin
Name: Christian Itin, Ph.D.
  Name: Christian Itin, Ph.D.
Title: President and CEO
  Title: President and CEO
 
   
Acknowledged and agreed:
   
 
   
CIMAB S.A.
  YM Biosciences, Inc.
 
   
By: /s/ Noakis Arteaga
  By: /s/ David Allan
Name: Noakis Arteaga, MSC
  Name: David Allan
Title: General Manager
  Title: Chairman and CEO
 
   
Date: 24/10/2006
  Date: 3/11/2006

3.



--------------------------------------------------------------------------------



 



     
CIMYM Biosciences, Inc.
   
 
   
By: /s/ David Allan
   
Name: David Allan
   
Title: Chairman
   
Date: 3/11/2006
   

4.



--------------------------------------------------------------------------------



 



CONFIDENTIALITY AGREEMENT
     This Confidentiality Agreement (the “Agreement”) is made effective as of
                    , 2006 (the “Effective Date”), by and between
                     (“[Company Name]”), and Micromet, Inc., 2110 Rutherford
Road, Carlsbad, CA 92008, USA (“Micromet”), and each of Micromet and [Company
Name] hereafter individually referred to as “Party” or collectively as
“Parties”).
RECITALS
     A. Micromet is interested in discussing a potential business relationship
with [Company Name] with respect to SAI-EGF, SAI-TGF and related products.
     B. This Agreement is intended to allow the Parties to enter into such
discussions while protecting such Confidential Information (including
Confidential Information disclosed prior to the Effective Date) against
unauthorized use or disclosure.
     In consideration of the foregoing premises, the mutual promises and
covenants set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
AGREEMENT
     1. Definitions. As used in this Agreement, the terms set forth below have
the following meanings:
          (a) “Confidential Information” shall mean all information, including,
but not limited to, procedures, developments, results, data, conclusions,
technologies, inventions and the like, related to SAI-EGF, SAI-TGF, SAI Her-1
and related products disclosed to [Company Name] and technologies, know-how,
processes, manufacturing information and the like related to [Company Name]
disclosed to Micromet, (a) in written form marked “confidential”, and (b) in
oral or visual form if summarized in a writing marked “confidential” delivered
to the Receiving Party within thirty (30) days after the oral or visual
disclosure.
          (b) “Disclosing Party” means the Party disclosing Confidential
Information to the other Party.
          (c) “Receiving Party” means the Party receiving Confidential
Information from the other Party.
     2. Purpose. Any disclosure of Confidential Information by one Party to the
other Party is made solely for the purpose of advancing the Parties’ discussions
relating to their

1.



--------------------------------------------------------------------------------



 



interest in entering into a business relationship for the evaluation, testing,
development and commercialization of one or more of Micromet’s proprietary
pharmaceutical products (the “Purpose”).
     3. Confidentiality and Use Restrictions.
          (a) The Receiving Party shall maintain the Confidential Information
received from the Disclosing Party in confidence and shall not disclose such
information to any third party. The Receiving Party shall use such Confidential
Information solely for the Purpose, unless otherwise mutually agreed in writing.
Upon request by the Disclosing Party, the Receiving Party shall return all such
Confidential Information, including any documents, notes and other tangible
materials comprising such Confidential Information and all copies thereof,
except that one (1) copy of the written materials may be retained by the
Receiving Party for purposes of verifying compliance with this Agreement.
          (b) The Receiving Party shall confine the dissemination of
Confidential Information received from the Disclosing Party only to those
individuals within its organization, its affiliated organizations or its
consultants who have a need to evaluate the information for the Purpose and who
are bound to obligations of confidentiality and non-use at least as strict as
those contained herein.
     4. Exceptions. The Receiving Party’s obligations hereunder shall not apply
to any part of the Confidential Information received from the Disclosing Party
which: (a) is or becomes part of the public domain or otherwise generally
available to the public other than through breach of this Agreement by the
Receiving Party, or by any person or entity bound by the Agreement by virtue of
paragraph 3(b) herein, or otherwise; (b) is received by the Receiving Party in
good faith without disclosure or use restrictions from any third party; (c) is
known to the Receiving Party prior to the disclosure by the Disclosing Party, as
evidenced by contemporaneous written record; or (d) is independently developed
by the Receiving Party with personnel who did not have knowledge of or access to
Confidential Information received from the Disclosing Party, as evidenced by
contemporaneous written record.
     5. Authorized Disclosure. Notwithstanding the terms set forth in Section 3,
the Receiving Party may disclose Confidential Information received from the
Disclosing Party to the extent that such disclosure is made in response to a
valid order of a court of competent jurisdiction or other governmental or
regulatory body of competent jurisdiction; provided, however, that the Receiving
Party shall as soon as practicable give notice to the Disclosing Party and if
practicable give the Disclosing Party a reasonable opportunity to quash such
order and to obtain a protective order requiring that such Confidential
Information and documents that are the subject of such order be held in
confidence by such court or governmental or regulatory body or, if disclosed, be
used only for the purposes for which the order was issued; and provided,
further, that if a disclosure order is not quashed or a protective order is not
obtained, such Confidential Information disclosed in response to such court or
governmental order will be limited to information that is legally required to be
disclosed in response to such court or governmental order.

2.



--------------------------------------------------------------------------------



 



     6. Right to Disclose. Micromet represents and warrants that the
Confidential Information disclosed by it to the Receiving Party is the property
of Micromet, Tarcanta, Inc. or Tarcanta, Ltd, or of third-parties that have
authorized Micromet to disclose same pursuant to this Agreement, and that the
disclosure thereof to the Receiving Party does not violate the rights of any
third party. The other Party to this Agreement represents and warrants that the
Confidential Information disclosed to the Receiving Party is the property of the
other Party to this Agreement and that the disclosure thereof to the Receiving
Party does not violate the rights of any third party. Nothing in this Agreement
shall be construed as a license or grant of any patent or other rights in or to
such Confidential Information by the Disclosing Party to the Receiving Party.
     7. Term. This Agreement and the Receiving Party’s obligations herein shall
remain in effect for a period of [***] from the Effective Date.
     8. Assignment. This Agreement may not be assigned or transferred without
the prior written consent of both Parties, which consent shall not be
unreasonably withheld; provided, however, that either Party may assign this
Agreement to any person or entity which acquires all or substantially all of its
business or assets (or of the business division or product line of such party to
which the Confidential Information and/or Purpose primarily relates).
     9. Entire Agreement; Modification. This Agreement is the entire agreement
between the Parties with respect to the subject matter hereof. This Agreement
may not be amended, modified or released except by a written instrument signed
by an authorized representative of each Party.
     10. Dispute Resolution and Governing Law. This Agreement shall be governed
by and shall be construed in accordance with the laws of England without
reference to its conflict of laws provisions. The Parties agree that they shall
in good faith work towards implementation of this Agreement and any dispute
arising out of or in relation to this Agreement shall be first attempted to be
resolved amicably by mutual negotiations, failing which such dispute shall be
referred to Arbitration to be conducted in accordance with the International
Chamber of Commerce Rules of Arbitration then in effect. The arbitration shall
be held in London, United Kingdom and shall be conducted in English by one
arbitrator, appointed by both the Parties in accordance with said Rules. The
decision of such arbitrator shall be final, binding and conclusive on the
Parties, and judgment thereon may be entered in any court having jurisdiction
over the Parties and the subject matter hereof.
     11. In addition to being for the benefit of parties to this Agreement, it
is agreed that the Agreement is for the benefit of third-parties which have
authorized Micromet to make disclosure of their Confidential Information
pursuant to this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3.



--------------------------------------------------------------------------------



 



     12. In Witness Whereof, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives.

                      [Company Name]       Micromet, Inc.    
 
                   
By:
          By:        
Name:
Title:
 
 
 
 
 

 
           
 
Jens Hennecke, Ph.D.
VP Business Development    

4.